Detailed Action1
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 24, 2022 has been entered.

America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention

Claims 1-7 & 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 recites inserting a conical lubricating nipple into a radial bore.  The specification does not enable this feature.  MPEP 2164.01 states that the test of enablement is whether undue experimentation would be needed to practice the invention.  The MPEP lays out eight factors to consider whether the level of experimentation would be undue.  These factors are: (A) the breadth of the claims; (B) the nature of the invention; (C) the state of the prior art; (D) the level of one of ordinary skill; (E) the level of predictability in the art; (F) the amount of direction provided by the inventor; (G) the existence of working examples; and (H) the quantity of experimentation needed to make or use the invention based on the context of the disclosure.  See MPEP 2164.01(a) citing In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988).
In this case, the breadth of the relevant claim feature is the existence of a conical lubricating nipple designed for use in a piston lug, as well as the method of its insertion into a bore in the lug.  The nature of the invention is that of an easily repairable piston/cylinder assembly.  The level of ordinary skill is that of a mechanical engineer with 3-5 years of experience in machinery.  The level of predictability in the piston arts is admitted high.


Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, & 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 8,122,812 to Herwig in view of Applicant Admitted Prior Art (AAPA).
Claim 1 recites a method for repairing a piston-cylinder unit.  Herwig relates to a piston and cylinder unit (1), including disassembly of the unit for repairs.  See Herwig col. 8, ln. 40 to col. 9m ln. 18.  This unit (1) is inferred to be in some type of working machining.  Herwig teaches that when assembling or disassembling the unit, the piston (7), piston rod (18), and a guide bushing (5) are preassembled.  See Herwig col. 8, ll. 40-45 and col. 9, ll. 7-10.  Specifically, Herwig teaches that when assembling the device, first the piston rod (18) is inserted into the guide bush (5), then the piston (7) is secured to the piston rod via a securing element (20) such as a nut, then finally the entire assembly is collectively inserted into the cylinder housing and then securing the assembly by screwing in the bushing to the housing.  See Herwig col. 8, ln. 40 to col. 9 ln. 18.  The bushing is a bearing for the piston rod.  See Herwig Fig. 1.  Thus, the piston, piston rod, and bushing may be collectively referred to as a premounted substitute assembly.  Herwig teaches that disassembly reverses this process.  See Herwig, col. 9, ll. 13-14.  Thus, when disassembling the unit for repairs the process begins by first unscrewing the guiding bush (5).  See Herwig col. 9, ll. 7-15.  This disconnects the assembly from the cylinder.  Next the preassembly is jointly removed from the cylinder housing (2).  See Herwig col. 8, ln. 40 to col. 9m ln. 18.  If these elements are damaged one of ordinary skill would infer they would then be replaced by a replacement preassembly, which would be inserted into the housing, as a new preassembly.
Claim 1 then recites inserting a conical lubricating nipple into a radial bore in the lug.  The term lug as best understood is used to refer to a ring at the terminal end of a piston rod that is used to allow force transfer to some other element.  Figures 1 and 2 of the instant application show two different nipples (20) being inserted into two different such rings.  One is inserted into the ring of housing (10) the other into the ring of piston (11).  The claim does not identify which of these is the lug.  In fact, claim 1 does not even link the lug to any structured previously recited in the claim.  Thus, this step can actually be met by a conical lubricating nipple being inserted into a separate lug in a different piston.
Claim 1 also recites that the step of disconnecting [the] piston rod occurs by releasing a bolt connection of a lug with the working machine.  Herwig does not explicitly teach this step, but it would have been obvious as a matter of common sense.  Herwig teaches the piston rod has bolt connection.  Furthermore, one of ordinary skill would know as a matter of common sense that to remove and replace the piston rod and bushing assembly, the rod through the bearing would need to be removed. 
Herwig does not explicitly teach a step of inserting a conical lubricating nipple into a radial bore in the lug.  But Herwig does show that both the piston (4) and the housing (3) end in lug rings.  See Herwig Fig. 1.  Separately the existence of the conical lubricating nipple and its insertion into the lug must be treated as admitted prior art.  Specifically, applicant’s specification states that the purpose of the invention is to replace an existing piston-cylinder unit with a substitute assembly.  See Applicant’s published specification [0007]-[0009].  Thus, applicant is admitting that the structures of the piston and housing existed in the prior art.  Thus, conical lubricating nipple[s] that are inserted into bores in piston lugs, to provide a lubrication channel, were known in the art.  Applicant’s specification also provides no enablement or illustrations of the structure of the nipples, their mode of operation, or their method of insertion.  Currently these features are enabled based on presumed knowledge in the art.  If applicant disputes the above prior art admissions, these features will no longer be considered enabled because the presumption that they were known in the prior art will be removed.
It is obvious to apply a known technique to a known product or method, ready for improvement, to yield predictable results.  See MPEP 2143(D).  In this case, it would have been obvious to modify Herwig to use a piston lug having such a bore to receive such a nipple to provide a lubrication channel would have been obvious.  If the specific point in the operation in which these nipples are inserted provides some specific advantage then reciting when the step occurs in the method could have patentable weight.  There is no discussion in applicant’s specification, however, of such advantages.
Regarding claim 3, figure 1 of Herwig shows that the piston rod (18) [has] a fitted bearing head (5).  The bushing is fitted because it is specifically sized to fit the piston rod in the inner bore smoothly.  Regarding claim 6, Herwig teaches that seals (11, 17) are pre-attached to the piston prior to attachment to the piston rod.  See Herwig col. 8, ll. 45-47.
Claim 7 recites the working machine is a construction machine, a crane, or a working machine for material handling or the attachment is a grab, and the piston-cylinder unit to be repaired is a grab cylinder of the grab.  Herwig never explicitly teaches what type of machine the piston unit is attached to.  But one of ordinary skill would know that the piston-cylinder unit of Herwig would be used in something.  It would have been obvious as a matter of common sense that the piston-cylinder unit could be used in a construction machine or crane or other working machine. 

Allowable Subject Matter
Claims 2, 4, and 9 are not rejected over the prior art at this time.  Full allowability is withheld pending resolution of the enablement rejection.




Response to Arguments
Applicant's arguments filed January 24, 2022 have been fully considered.  Each of applicant’s remarks regarding non-persuasive arguments is set forth, followed by examiner’s response.
In their response to the obviousness rejections, applicant first indirectly addresses the enablement issue stating that the lubricating nipples are shown in figure 1.  One illustration does not necessarily enable an entire feature.  It is less clear if applicant is affirmatively disputing that conical lubricating nipples are admitted prior art.  Since it is unclear, and in the interest of compact prosecution, the enablement rejection is presented assuming that it is.
Applicant does appear to be asserting that it was improper to find admitted prior art outside of the background of the invention section of the specification.  Yet admission of prior art may occur anywhere in the specification.  The summary section teaches removing an existing piston assembly from a piston housing, while the housing remains attached to the vehicle, and then replacing it with a substitute assembly.  At no point does the summary teach that this only works with specialized pistons designed by applicant.  Rather, the summary shows an intent to create a method for repairing prior art piston assemblies in a new way.  Thus, the existing piston structures are prior art.  Since the piston is then replaced with a “substitute” assembly, the structures of the substitute are also prior art.  Only the method of how the structures are removed and replaced is the subject of the claim.  Since the conical lubricating nipple is not part of this, it 
If applicant’s method only works with a specialized new (non-prior art) piston, having unique structures, then these structures must be recited in the claims and taught in the specification.
Applicant also suggests that using this teaching is hindsight.  Yet the lug ring in Herwig is a bearing just as in AAPA.  Using a known lubrication system for a bearing ring of the same type, for the same purpose, is not hindsight.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is 571-270-3257. The examiner’s fax number is 571-270-4257.  The examiner can normally be reached on Monday-Friday from 9 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726




    
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action.  All direct claim quotations are presented in italics.  All non-italic reference numerals presented with italicized claim language are from the cited prior art reference.  All citations to “specification” are to the applicant’s published specification unless otherwise indicated.
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art at the time the invention was filed.”